FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



HARVEST ROCK CHURCH, INC., itself               No.    20-55907
and on behalf of its member churches in
California; HARVEST INTERNATIONAL               D.C. No.
MINISTRY, INC., itself and on behalf of its     2:20-cv-06414-JGB-KK
member churches in California,                  Central District of California,
                                                Los Angeles
                Plaintiffs-Appellants,
                                                ORDER
 v.

GAVIN NEWSOM, in his official capacity
as Governor of the State of California,

                Defendant-Appellee.

Before: O’SCANNLAIN, RAWLINSON, and CHRISTEN, Circuit Judges.

Dissent by Judge O’SCANNLAIN.

      Harvest Rock Church, Inc., and Harvest International Ministry, Inc.,

(Harvest Rock) challenge the constitutionality of California Governor Gavin

Newsom’s COVID-19 Executive Orders and related restrictions (Orders) as they

apply to in-person worship services. The district court denied Harvest Rock’s

request for a preliminary injunction barring enforcement of the Orders as to its in-

person worship services. Harvest Rock appealed and has filed an emergency

motion asking this court to enjoin enforcement of the Orders pending appeal.
      In order to demonstrate that an injunction pending appeal is warranted,

Harvest Rock must show that it is likely to succeed on the merits, that it is likely to

suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in its favor, and that an injunction is in the public interest. See Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Feldman v. Ariz.

Sec’y of State’s Office, 843 F.3d 366, 367 (9th Cir. 2016) (“The standard for

evaluating an injunction pending appeal is similar to that employed by district

courts in deciding whether to grant a preliminary injunction.”). As to a likelihood

of success on the merits, Harvest Rock must demonstrate that it is likely this court

will conclude the district court abused its discretion in denying the preliminary

injunction. See, e.g., Lopez v. Heckler, 713 F.2d 1432, 1436 (9th Cir. 1983) (abuse

of discretion standard governs an appeal from the denial of a preliminary

injunction). Our review of the denial of a preliminary injunction is “limited and

deferential.” Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914,

918 (9th Cir. 2003) (en banc). We consider “only the temporal rights of the parties

until the district court renders judgment on the merits of the case based on a fully

developed record.” Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 422 F.3d
782, 793 (9th Cir. 2005) (citation omitted).




                                           2
      We find that Harvest Rock has not shown a likelihood of success on its

argument that the district court abused its discretion by declining to enjoin the

Orders. The evidence that was before the district court does not support Harvest

Rock’s arguments that the Orders accord comparable secular activity more

favorable treatment than religious activity. The Orders apply the same restrictions

to worship services as they do to other indoor congregate events, such as lectures

and movie theaters. Some congregate activities are completely prohibited in every

county, such as attending concerts and spectating sporting events. The dissent

states that the restrictions applicable to places of worship ‘do not apply broadly to

all activities that might appear to be conducted in a manner similar to religious

services,’ but does not provide support for this point. By our read the restrictions

on theaters and higher education are virtually identical.

      Harvest Rock also contends that the Governor failed to provide a rationale

for the more lenient treatment of certain secular activities, such as shopping in a

large store. However, the Governor offered the declaration of an expert, Dr. James

Watt, in support of the claim that the risk of COVID-19 is elevated in indoor

congregate activities, including in-person worship services. Harvest Rock did not

offer a competing expert or any other evidence to rebut Dr. Watt’s opinion that

congregate events like worship services are particularly risky. Because the district

court based its order on the only evidence in the record as to the risk of spreading


                                          3
COVID-19 in different settings, Harvest Rock is unlikely to show that the district

court abused its discretion.

      We also conclude that Harvest Rock failed to demonstrate that an injunction

pending appeal is in the public interest. The Supreme Court considered and

declined a similar request to enjoin application of California’s Orders as to worship

services in South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613,

1614 (2020) (Roberts, C.J., concurring) (deference to state officials is “especially”

warranted where “a party seeks emergency relief in an interlocutory posture, while

local officials are actively shaping their response to changing facts on the

ground.”). Harvest Rock has not shown that the restrictions at issue in this appeal

are materially different than those presented in South Bay United Pentecostal, and

though we are not bound by it, we are persuaded by the Supreme Court’s

conclusion that injunctive relief is not warranted. See United States v. Montero–

Camargo, 208 F.3d 1122, 1132 n. 17 (2000) (en banc) (non-binding Supreme

Court dicta is accorded “appropriate deference” (citation omitted)).

      For these reasons, the emergency motion for an injunction pending appeal

(Docket Entry No. 6) is denied.

      We grant the motion to file the amicus brief in support of the Governor for

purposes of this emergency motion (Docket Entry No. 9).




                                          4
Harvest Rock Church, Inc. v. Newsom, No. 20-55907
                                                                          FILED
                                                                             OCT 1 2020
O’SCANNLAIN, J., dissenting:
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
      At present, in 18 counties in California—home to more than 15 million

residents and including its most populous county, Los Angeles—indoor religious

worship services are completely prohibited. 1 California insists that this drastic

measure is necessary to fight the ongoing global COVID-19 pandemic—a worthy

and indeed compelling goal of any State. Yet, in these same counties, the State

still allows people to go indoors to: spend a day shopping in the mall, have their

hair styled, get a manicure or pedicure, attend college classes, produce a television

show or movie, participate in professional sports, wash their clothes at a

laundromat, and even work in a meatpacking plant.

      The Constitution allows a State to impose certain calculated, neutral

restrictions—even against churches and religious believers—necessary to combat

emergent threats to public health. But the Constitution, emphatically, does not

allow a State to pursue such measures against religious practices more aggressively



      1
         See Cal. Dep’t Pub. Health, Blueprint Data Chart (Sept. 29, 2020),
https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20
Library/COVID-19/Blueprint_Data_Chart_092920.xlsx; State of California,
Covid-19 Blueprint Activity and Business Tiers 1 (last updated Sept. 28, 2020),
https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/
COVID-19/Dimmer-Framework-September_2020.pdf.
       Attendance at in-person religious worship services is allowed but tightly
capped in California’s remaining counties, as explained below. See infra Part II.A.
                                         1
than it does against comparable secular activities. See Calvary Chapel Dayton

Valley v. Sisolak, 140 S. Ct. 2603, 2605 (2020) (mem.) (Alito, J., dissenting);

South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1615 (2020)

(mem.) (Kavanaugh, J., dissenting). Because California’s present coronavirus-

related initiatives do exactly that, I respectfully dissent from the majority’s

decision not to enjoin them pending Harvest Rock Church’s appeal in this case.

                                           I

      I first clarify a point that is somewhat obscured by the majority’s decision:

we are neither bound nor meaningfully guided by the Supreme Court’s decision to

deny a writ of injunction against California’s restrictions on religious worship

services earlier this year. See South Bay United Pentecostal Church, 140 S. Ct. at

1613. That decision, which considered a challenge to an earlier and much different

iteration of California’s restrictions, was unaccompanied by any opinion of the

Court and thus is precedential only as to “the precise issues presented and

necessarily decided.” Mandel v. Bradley, 432 U.S. 173, 176 (U.S. 1977) (per

curiam). In that case, the Supreme Court considered whether to issue a writ of

injunction under the All Writs Act, 28 U.S.C. § 1651(a), a more demanding

standard than that which applies to the motion for an injunction pending appeal

here. Compare Hobby Lobby Stores, Inc. v. Sebelius, 568 U.S. 1401, 1403 (2012)

(Sotomayor, J., as Circuit Justice) (discussing the standard for issuing a writ of

                                           2
injunction, which is an “extraordinary” measure to be “used sparingly” and “only

when it is necessary or appropriate in aid of our jurisdiction and the legal rights at

issue are indisputably clear” (alterations and internal quotation marks omitted)),

with Se. Alaska Conservation Council v. U.S. Army Corps of Eng’rs, 472 F.3d
1097, 1100 (9th Cir. 2006) (“In deciding whether to grant an injunction pending

appeal, the court balances the plaintiff’s likelihood of success against the relative

hardship to the parties.” (internal quotation marks omitted)). Without any opinion

of the Court, we have no guidance whatsoever—not even in the form of “dicta” as

the majority suggests, Maj. at 4—as to why the Court declined to provide such an

extraordinary remedy, and we certainly have no basis to infer that a majority of the

Court agreed upon some unstated rationale that somehow applies equally here.2

Cf. Makekau v. Hawaii, 943 F.3d 1200, 1205 (9th Cir. 2019) (“[T]he mere fact that

the injunction order issued under the All Writs Act does not prove that the

Supreme Court . . . addressed the merits [of the underlying claim].”).

                                           II

      Turning to the motion before us, I respectfully disagree with the majority’s

conclusion that Harvest Rock Church is unlikely to succeed on the merits of its



      2
         This is true even if one agrees—and to be clear, I do not agree—with the
majority’s assertion that Harvest Rock Church “has not shown that the restrictions
at issue in this appeal are materially different than those presented in South Bay
United Pentecostal.” Maj. at 4.
                                            3
free exercise challenge to California’s severe restrictions on religious worship in

the State.

      There is no doubt that California’s COVID-19 scheme (described more fully

below) imposes direct and severe burdens on religious practice within the State.

And where a State imposes such burdens through measures that are not “neutral

and of general applicability,” its actions must survive strict scrutiny. Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531–32 (1993). “The

Free Exercise Clause bars even subtle departures from neutrality on matters of

religion.” Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, 138 S. Ct.
1719, 1731 (2018) (internal quotation marks omitted). Because California’s

COVID-19 regulations patently disfavor religious practice when compared to

analogous secular activities, I believe that the church is quite likely indeed to

succeed on the merits of its challenge to such regulations.

                                           A

      First, California’s complex morass of COVID-related restrictions fails even

the “minimum requirement of neutrality”: such restrictions discriminate against

religious practice “on [their] face.” Lukumi, 508 U.S. at 533.

      Contrary to how California would portray its scheme, at this point there is no

“neutral” or “generally applicable” State policy that one can apply to determine

whether or to what extent any particular activity is permissible. Instead, California

                                           4
has announced a variegated and ever-changing “Blueprint for a Safer Economy,”

which regulates all manner of in-person activities by meticulously delineating

those activities which may take place. See State of California, Blueprint for a

Safer Economy (last updated Oct. 1, 2020), https://covid19.ca.gov/safer-economy

[hereinafter “Cal. Blueprint”]. Despite its deceptively cohesive title, this

“Blueprint” is in reality an amalgamation of dozens of independent restrictions and

“guidance” documents, each of which pertains only to a specific category of

activity within the State. There are, at this point, independent restrictions targeted

to nearly forty categories of activity (many of them further subdivided into more

categories), including retail shopping outlets, grocery stores, offices, fitness

centers, places of higher education, schools, barbershops, warehouses, food

packing facilities, film and television studios, family entertainment centers,

museums, professional sports facilities, and “places of worship.” See State of

California, COVID-19 Industry Guidance (last updated Sept. 29, 2020),

https://covid19.ca.gov/industry-guidance [hereinafter “Industry Guidance”].

Under this patchwork scheme, it is the State’s substantive categorization of an

activity that determines its level of regulation, not any “neutral” or “generally

applicable” feature of that activity itself.

      Relevant here, the restrictions prescribed for “places of worship” limit

attendance at in-person worship services as follows: (1) at the most severe, in

                                               5
counties designated to be “Tier 1” risks for COVID-19 spread,3 no in-person

worship services may be held; (2) in Tier 2 counties, worship services may be held

with no more than 25% of a building’s capacity or 100 persons in attendance,

whichever is fewer; (3) in Tier 3 counties, worship services can be held with no

more than 50% of a building’s capacity or 200 persons in attendance, whichever is

fewer; and, finally, (4) in Tier 4 counties, worship services can be held with no

more than 50% of a building’s capacity, with no additional cap on attendance.

State of California, Covid-19 Blueprint Activity and Business Tiers 1 (last updated

Sept. 28, 2020), https://www.cdph.ca.gov/Programs/CID/DCDC/

CDPH%20Document%20Library/COVID-19/Dimmer-Framework-

September_2020.pdf [hereinafter “Blueprint Tiers”]. Critically, these same

parameters do not apply broadly to all activities that might appear to be conducted

in a manner similar to religious services—for example, educational events,

meetings, or seminars. Instead, each of these (and many other potentially similar)

activities is regulated entirely separately from, and often more leniently than,

religious services. See Industry Guidance, supra (providing restrictions separately

governing institutes of higher education, museums, theaters, and schools); see also,



      3
        The State assigns each county to one of four tiers based on the recently
documented number of COVID-19 cases in the county. The assignments are
regularly reviewed and, as infection numbers change, a county may be moved up
or down the State’s tiers. See Cal. Blueprint, supra.
                                         6
e.g., State of California, COVID-19 Essential Workforce (last updated Sept. 22,

2020), https://covid19.ca.gov/essential-workforce [hereinafter “Essential

Workforce”] (designating as “essential workforce”—and therefore exempt from

other COVID-19 restrictions—“academies and training facilities and courses for

the purposes of graduating students and cadets that comprise the essential

workforce for all identified critical sectors”). Indeed, even non-worship activities

conducted by or within a place of worship are not subject to the attendance

parameters outlined above. See Cal. Dep’t of Pub. Health, COVID-19 Industry

Guidance: Places of Worship and Providers of Religious Services and Cultural

Ceremonies 3 (July 29, 2020) [hereinafter “Places of Worship Guidance”].

      In sum, the restrictions on religious worship services that Harvest Rock

Church challenges here apply because—and only because—the activities they wish

the host and partake in have been identified, substantively, as “religious” or

“worship” services.

                                           B

      California contends that the many idiosyncratic lines it has drawn between

activities within the State are not actually tied to the substantive content of those

activities but instead reflect the State’s expert judgment regarding the risk that each

activity presents of spreading COVID-19. The majority accepts the State’s

characterization, insisting that “the Governor offered the declaration of an

                                           7
expert . . . in support of the claim that the risk of COVID-19 is elevated in indoor

congregate activities, including in-person worship services.” Maj. at 3. The

problem, however, is that the very features that California’s expert identified as

especially dangerous in religious worship appear to have been ignored by the State

in its decision to allow numerous other activities to occur, even though they self-

evidently exhibit the same features.

      California’s epidemiological expert, Dr. James Watt, declared that the State

determined church attendance to be particularly risky because: (1) gatherings of

“people from different households” increase the risk of spreading the virus; (2)

there have been “multiple reports” of COVID-19 spread resulting from religious

events; (3) the virus is more likely to spread “when people are in close contact or

proximity with one another (within about six feet)”; (4) the risk of transmission

increases in groups where people speak, chant, shout, and sing in close proximity

indoors; and (5) gatherings with “longer duration” increase the opportunity for the

virus to spread. In his declaration, Dr. Watt distinguished the threat posed by

religious services from the supposedly lesser threat posed by shopping in a store or

working in an office where, according to him (but with no evidence or expertise in

support),4 interpersonal encounters are much briefer or more easily regulated.


      4
        At oral argument on this motion, counsel for the State conceded that Dr.
Watt is not qualified as an expert to opine on what takes place at religious worship
services or how people interact there as opposed to in other settings of public life.
                                          8
                                             1

       The first flaw in the majority’s uncritical acceptance of this “evidence”

supporting California’s severe restrictions on church attendance is that the bulk of

the identified risk factors have already been addressed by other measures imposed

by the State. In those counties where indoor worship is actually allowed to take

place, congregants must observe six-foot distancing, must wear masks, and may

not sing or chant. See generally Places of Worship Guidance, supra. With such

measures in place, Dr. Watt’s professed concerns about physical proximity and

vocal projections fall flat. How would the State distinguish a physically distanced,

masked, and silent congregation sitting in a church from any other setting where

the same number of people are present under the same roof for any other purpose?

We do not know the answer, and I question whether the State could supply one that

is neutral as to the practice of religion.

                                             2

       More centrally, even if we were to accept Dr. Watt’s assertion that the State

has reason to find religious services more dangerous than activities like shopping

or working in an office, the glaring problem for the State is that it has offered no

evidence to support the notion that the myriad other activities which are less

restricted than religious services are somehow safer by these same parameters.

The State more freely allows an abundance activities to take place which, on their

                                             9
face, share the same risk factors that Dr. Watt identified as so concerning about

church attendance, including: having one’s hair cut and styled at a salon;5 getting a

manicure or pedicure; 6 working in a warehouse, food-production facility, or

meatpacking plant; 7 playing, coaching, or broadcasting professional sports

(including participating in games, practices, workouts, film sessions, and large

team meetings); 8 attending college classes;9 filming a television show or movie;10




      5
         Barbershops and hair salons may open in all counties, without limitations
on the number of people who may be present. See Blueprint Tiers, supra, at 1.
       6
         As of September 22, 2020, nail salons may open in all counties, without
limitations on the number of people who may be present. See Blueprint Tiers,
supra, at 2.
       7
         All of these facilities have been designated as “essential critical
infrastructure,” and they may operate in all counties, without limitations on the
number of people who may be present. See Blueprint Tiers, supra, at 1; Essential
Workforce, supra.
       8
         In all counties, professional sports may take place without restrictions on
the number of people present (but with no fans in attendance). See Blueprint Tiers,
supra, at 5; Industry Guidance, supra.
       9
         In all counties at least some courses, like laboratory sciences and studio
arts, may be conducted indoors, without limitations on the number of people
present. See Industry Guidance, supra.
       10
          California has deemed “entertainment industries, studios, and other related
establishments” to be “essential critical infrastructure,” and such businesses may
open in all counties, without restriction on the number of people in attendance. See
Blueprint Tiers, supra, at 1; Essential Workforce, supra.
                                           10
exercising at the gym; 11 or washing clothes at a laundromat.12 All of these

activities involve gatherings of people from different households for extended

periods of time—in many cases, hours on end. Many are carried out in close

proximity with others including some—like playing sports, receiving a haircut,

getting a manicure, or acting out a scene in a movie—that simply cannot be

undertaken while also practicing six-foot social distancing and wearing a mask.

Some involve speaking loudly or shouting—for example, on an indoor television

studio set filled with actors projecting lines and directors barking orders or in an

indoor practice facility or locker room filled with dozens of professional athletes

and coaches shouting instructions to each other—which (unlike singing in a

church) the State has permitted to continue. And some have been widely reported

to have resulted in significant outbreaks across the country, a fact the State itself

acknowledges. See Cal. Dep’t of Health, COVID-19 Industry Guidance: Food

Packing and Processing 1 (July 29, 2020) (“There have been multiple outbreaks in

a range of workplaces, [including at] hospitals, long-term care facilities, prisons,


      11
          Although fitness centers must close in Tier 1 counties, at Tiers 2, 3, and 4
they may open at 10%, 25%, and finally 50% capacity respectively, with no
additional cap on attendance like that imposed on churches. See Blueprint Tiers,
supra, at 3. Thus, in a Tier 2 or 3 county, a fitness center with a capacity greater
than 1,000 people would be allowed to admit more people than would a church of
the same size.
       12
          Laundromats are designated as “essential critical infrastructure” and may
open in all counties, without limitations on the number of people who may be
present See Blueprint Tiers, supra, at 1; Essential Workforce, supra.
                                          11
food production, warehouses, meat processing plants, and grocery stores.”); see

also, e.g., Anna Stewart, et al., Why Meat Processing Plants Have Become

COVID-19 Hotbeds, CNN Health (June 27, 2020), https://www.cnn.com/

2020/06/27/health/meat-processing-plants-coronavirus-intl/index.html; Brady

Dennis & Chelsea Janes, Coronavirus Outbreak in Major League Baseball Casts

Pall Over Other Reopenings, Washington Post (July 28, 2020),

https://www.washingtonpost.com/health/2020/07/28/coronavirus-outbreaks-

baseball-schools. Yet, despite sharing these supposedly critical features of church

attendance, these activities are all more open and available to Californians. If the

reason is based in some other neutral assessment of disease spread, it has not been

provided to us in this case.

                                            3

      The majority makes much of the fact that, at this point, the State has

imposed the same attendance restrictions on some secular “congregate” activities

such as attending some academic lectures or going to see a movie in a theater.

Maj. at 3. But the majority cannot dispute that not all such activities are so tightly

restricted—such as participating in a college class in a laboratory or studio setting

or attending a team meeting or film-review session in the auditorium of a

professional sports facility. More to the point, even if it is true that the State has

similarly regulated some congregate activities with analogous risks of disease

                                           12
spread, that does not end our inquiry. Indeed, “it does not suffice to point out that

some [comparable] secular businesses . . . are subject to the [same restrictions],” if

the State cannot also explain why so many other comparable secular businesses

have been treated more favorably. Calvary Chapel Dayton Valley, 140 S. Ct. at

2613–14 (Alito, J., dissenting); see also id. at 2614 (“The legal question is not

whether religious worship services are all alone in a disfavored category, but why

they are in the disfavored category to begin with.” (citing Emp’t Div., Dep’t of

Human Res. of Or. v. Smith, 494 U.S. 872, 884 (1990))). Thus, the State cannot

evade the Free Exercise Clause merely by linking its severe restrictions on worship

attendance to those imposed on one or two categories of comparable secular

activity; it must also justify its decision to treat more favorably a host of other

comparable activities which so evidently raise the State’s same expressed concerns

about disease spread.

                                           C

      Finally, we cannot overlook the fact that the State’s restrictions on houses of

worship explicitly exempt on-site non-religious activities from the strict attendance

restraints. California’s guidelines for places of worship warn of the supposed

danger in individuals coming together specifically “to practice a personal faith,”

and they make clear that the restrictions on places of worship do not apply to non-

worship activities including “food preparation and service, delivery of items to

                                           13
those in need, childcare and daycare services, school and educational activities, in-

home caregiving, counseling, office work, and other activities that places and

organizations of worship may provide.” Places of Worship Guidance, supra, at 3.

Thus, California’s framework would plainly permit a church in a Tier 1 county to

host a group of people for some non-religious purpose, but the same church would

be prohibited from hosting an event for the same people in the same setting for the

same length of time simply if it were for purposes of religious worship. It is

difficult to conceive of a more obvious form of discrimination against religious

activity than that.

                                          III

       Because Harvest Rock Church is likely to succeed on the merits of its free-

exercise challenge, it follows that the balance of hardships also tips in its favor.

Without an injunction, the church and its congregants will be prohibited from

exercising their First Amendment freedoms—the loss of which, “for even minimal

periods of time, unquestionably constitutes irreparable injury.” In re Dan Farr

Prods., 874 F.3d 590, 597 (9th Cir. 2017) (per curiam) (internal quotation marks

omitted). And, while California has a compelling interest in limiting the spread of

a deadly disease, the State is not harmed by pursuing that interest—as the

Constitution requires—equally against religious and non-religious activities alike.

See, e.g., Legend Night Club v. Miller, 637 F.3d 291, 302–03 (4th Cir. 2011)

                                          14
(“Maryland is in no way harmed by issuance of an injunction that prevents the

state from enforcing unconstitutional restrictions.”).

      I respectfully dissent from the majority’s decision to deny Harvest Rock

Church’s motion for an injunction pending appeal.




                                          15